DETAILED ACTION
		Response to Amendment
 The amendment filed on 07/02/2021 has been entered and considered by Examiner. Claims 1-7 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ilya Tsitron on 02/01/2022.
The application has been amended as follows:
Title: -- ATTACHABLE FOLDING HANDLE FOR HOLDING MOBILE DEVICES WITH USERS FINGERS --
Allowable Subject Matter
Claims 1-7 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Brown discloses (Figs. 1-5) a handle for holding a mobile device with at least one finger, comprising 
	a first element (124/466) attachable to a back (118) of the mobile device [0011-13, 0015]; and 
	a second element (104/504) pivotally connected to the first element for pivoting around a pivot axis extending in an axial direction [0011-13, 0015], 

wherein in a folded position of the first and second elements the second element extends along the back of the mobile device, while in a pivoted away position of the second element relative to the first element the first and second elements are located at an angle relative to one another (Figs. 2-5) [0011-13, 0015], 
wherein each of the branches of the second elements having a first portion located closer to the pivot axis and a second portion located farther from the pivot axis as considered in a direction which is transverse to the axial direction and formed so that when a finger of a user is introduced into said finger receiving opening of any of said branches it is surrounded by said first portion of said branch which first portion is located near the pivot axis and by said second portion of said branch which second portion is located near said pivot axis correspondingly from two sides including a side which is located closer to the pivot axis and a side which is located farther from the pivot axis as considered in the direction which is transverse to the axial direction (Figs. 2-5) [0011-13, 0015], and 
wherein said first portion and said second portion of each of said branch are a mirror image of each other when viewed in the transverse direction (Figs. 2-5) [0011-13, 0015].
	However, all cited prior arts of record fail to disclose in claim 1, the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 11/29/2021.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642